DETAILED ACTION
This Office Action is responsive to the amendment filed on 6/3/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
Claims 1, 2, 4-9, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection stands per the reasons outlined in the previous Office Action with respect to claim 1, incorporated herein by reference.

Claim Rejections - 35 USC § 102
Claims 1, 2, 4-6, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravichandran et al, US4717748.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 1, 2, 4-6).
Regarding new claim 13: As discussed in the previous Action, Ravichandran discloses a composition comprising an olefin (co)polymer, corresponding to the claimed polyolefin; a substituted alkoxybenzyl hydroxylamine stabilizer, corresponding to the claimed processing stabilizer; and the phenolic antioxidant 1, 3, 5-trimethyl-2,4,6-tris-(3,5-di-tert-butyl-4-hydroxylbenzyl)benzene, shown below (abstract; Ravichandran claim 13). 

    PNG
    media_image1.png
    409
    630
    media_image1.png
    Greyscale

Note that this compound corresponds to the claimed compound of structure (I) wherein variables X1 to X3 are all carbon, variables R1 to R6 are all t-butyl groups, and variables R7 to R9 are all methyl groups. Further note that Ravichandran teaches that the combination of the substituted alkoxybenzyl hydroxylamine stabilizer and phenolic antioxidant results in reduced formation of discolorants in the final composition-i.e., the prior art combination reduces the formation of pollutants in the composition.

Claims 1, 2 4-6, and 13  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seltzer et al, US4590231.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 1, 2, 4-6).
Regarding new claim 13: As discussed in the previous Office Action, Seltzer discloses a composition a polyolefin, corresponding to the claimed polyolefin; an hydroxylamine stabilizer, corresponding to the claimed processing stabilizer; and the antioxidant 1,3,5-trimethyl-2,4,6-tris-(3,5-di-tert-butyl-4-hydroxylbenzyl)benzene, corresponding to the claimed radical scavenger of structure (I) as discussed earlier in this Action (Seltzer claim 7). Seltzer teaches that the prior art composition results in reduced formation of discolorants in the final composition-i.e., the prior art combination reduces the formation of pollutants in the composition.

Claim Rejections - 35 USC § 103
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al, US2003/0045616, in view of Seltzer et al, US4590231.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding new claim 13: As discussed in the previous Office Action, Koch discloses the production of a thermoplastic polymer composition, wherein said composition comprises a polyolefin, corresponding to the claimed polyolefin, and a combination of phenolic antioxidants. Koch further teaches the addition of hydroxylamines such as N,N-dibenzylhydroxylamine, corresponding to the claimed processing stabilizer. Said phenolic antioxidant preferably comprises ethylene glycol-bis-[3,3-bis-(3’-tert-butyl-4’-hydroxyphenyl)-butyrate], corresponding to claimed scavenger of structure A-B-A.
Koch does not particularly point to the production of a composition comprising the components as defined in the instant claims.
Seltzer teaches that the production of a stabilizer composition comprising a hydroxylamine such as N,N-dibenzylhydroxylamine in combination with phenolic antioxidants  such as ethylene glycol-bis-[3,3-bis-(3’-tert-butyl-4’-hydroxyphenyl)-butyrate. As taught by Seltzer, the combination of the hydroxylamine and the phenolic antioxidant results in a stabilizer composition that confers improved protection against the formation of discolorants and other degradation products (Column 2, lines 16-68). 
Koch and Seltzer both disclose the production of polyolefin compositions comprising the phenolic antioxidant ethylene glycol-bis-[3,3-bis-(3’-tert-butyl-4’-hydroxyphenyl)-butyrate; furthermore, Koch teaches that the composition of US2003/0045616 may comprise a hydroxylamine such as N,N-dibenzylhydroxylamine. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to prepare a composition comprising both a hydroxylamine processing aid and ethylene glycol-bis-[3,3-bis-(3’-tert-butyl-4’-hydroxyphenyl)-butyrate, in order to obtain a final composition having the improved stability against degradation as taught by Seltzer. 

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. 112(b): Applicant argues that the claimed structure is definite. This is not persuasive. As noted in the previous Office Action, claim 1 states that variable B in the second structure A-B-A may have the structure

    PNG
    media_image2.png
    28
    257
    media_image2.png
    Greyscale

wherein X is oxygen, sulfur, or two hydrogen atoms. There is no evidence that the symbol = is used to represent a bond that can be either a single bond or a double bond depending on the atom to which it is connected as alleged by applicant. On the contrary, an ordinary artisan in the field of chemistry will recognize that the use of two parallel lines (i.e., =) between two atoms is used to represent a double bond. The structure is therefore indefinite, as it is unclear how carbon can form a double bond to hydrogen when it is known in the art that hydrogen can only form a single bond. 
Regarding the rejection over Ravichandran: Applicant states that the claimed composition comprises a radical scavenger which can be a compound of claimed formula (I), a compound of claimed formula A-B-A, or a combination of compounds of the two claimed formulae. Applicant therefore argues that Ravichandran does not teach the claimed stabilizer composition because the prior art teaches the use of N-hydroxylamines corresponding to the structure shown below, which do not correspond to either formula (I) or formula A-B-A.

    PNG
    media_image3.png
    67
    192
    media_image3.png
    Greyscale

Applicant argues that such compounds are not within the scope of the claimed invention.
Independent claim 1 states the following.

    PNG
    media_image4.png
    59
    652
    media_image4.png
    Greyscale

Applicant’s disclosure teaches that the processing stabilizer recited in the instant claims is a compound that protects from oxidation; the disclosure further teaches that N-hydroxylamines are a preferred embodiment of said processing stabilizer (specification page 8, line 14 to page 9, line 4; claim 4). Ravichandran teaches that the prior art N-hydroxylamine compound stabilizes organic materials such as polyolefins from oxidative damage (Column 1, lines 62-66; Column 2, lines 3-19).  The N-hydroxylamine compound of Ravichandran therefore 1) falls within a class of compounds (i.e., N-hydroxylamines) that applicant teaches as a preferred embodiment of the claimed processing stabilizer, and 2) performs the same function (i.e., protecting from oxidative damage) as the claimed processing aid. The prior art N-hydroxylamine therefore corresponds to the claimed processing stabilizer.
Applicant’s argument therefore is not persuasive, as the rejection of record does not allege that the N-hydroxylamine compound of Ravichandran corresponds to the claimed radical scavenger. Rather, the rejection states that the prior art N-hydroxylamine corresponds to the claimed processing stabilizer and the phenolic antioxidant 1, 3, 5-trimethyl-2,4,6-tris-(3,5-di-tert-butyl-4-hydroxylbenzyl)benzene corresponds to the claimed radical scavenger of claimed formula (I). Applicant has not provided any arguments and/or evidence demonstrating that the N-hydroxylamine of Ravichandran would not fall within the scope of the claimed processing stabilizer. The rejection is therefore maintained.
Regarding the rejection over Seltzer: Similar to the rejection over Ravichandran, applicant argues that Seltzer does not teach the claimed invention because it contains a N-hydroxylamine that does not fall within the scope of the claimed radical scavenger.
This argument is not persuasive per the same rationale as outlined above with respect to Ravichandran. As discussed above and in the previous Action, Seltzer teaches a stabilizer composition comprising a N-hydroxylamine and the phenolic antioxidant 1,3,5-trimethyl-2,4,6-tris-(3,5-di-tert-butyl-4-hydroxylbenzyl)benzene. The rejection of record states that the phenolic antioxidant corresponds to the claimed radical scavenger; the N-hydroxylamine is relied on to meet the claimed limitation of a processing stabilizer. As applicant has not provided any arguments and/or evidence pointing out the supposed error in correlating the prior art N-hydroxylamine to the claimed processing stabilizer, the rejection is maintained.
Regarding the rejection over Koch in view of Seltzer: Applicant argues that the prior art does not teach the claimed reduction of transformation products produced. IN response, it is noted that Seltzer teaches that the prior art stabilizer composition results in confers improved resistance to degradation and/or discoloration-i.e., undesired transformation products (Column 2, lines 16-68). It therefore would have been obvious to modify the composition of Koch as described above.
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination; see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) (MPEP § 2144.07). As discussed above, Koch and Seltzer both disclose the use of ethylene glycol-bis-[3,3-bis-(3’-tert-butyl-4’-hydroxyphenyl)-butyrate and Koch  N,N-dibenzylhydroxylamine as additives to stabilize a polyolefin. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to use these compounds for the purpose they are taught to be used by the prior art, with the reasonable expectation of obtaining a final composition having improved resistance to discoloration and degradation. The rejection is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765